HENDRICKSON, J.,
Dissenting:
It is beyond question that the breach of an insurer's duty to exercise good faith in the settlement of claims is a tort. Also, it is clear that the policy provides that arbitration will be held in the county where the accident occurred. Furthermore, there is an allegation by appellant that GEIC failed to acknowledge their demand for arbitration or to select a disinterested competent arbitrator.
Nevertheless, if appellant were in Tennessee and GEIC was in Washington when the claim of bad faith arose, it is difficult to understand how the failure of an insurer in Washington to designate an arbitrator in Ohio constitutes a tort in Ohio.
Therefore, I would affirm the decision of the trial court.